DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                         Status of claims
	Claims 23-27 and 30-44 as amended and new claims 46 as filed on 11/30/2021 are pending and under examination in the instant office action.

Response to Arguments
Applicant’s arguments filed on 11/30/2021with respect to the rejections of claims as presently amended been fully considered and are persuasive.  Therefore, the rejection has been withdrawn as explained below. However, upon further consideration, a new ground of rejection is made in view of US 10,260,081 (Singh et al). Although the insntst applications is DIV of the allowed parent application, the scope of instant claims has been considerably changed since original filing. 

Claim Rejections - 35 USC § 103
Rejections of pending claims under 35 U.S.C. 103 as being unpatentable over US 8,563,282 (Galvez et al) and Jin et al. (Energy and Environmental Science, 2012, 5, pages 7168-7175), and further in view of US 2011/0129889 (Inamdar et al) have been withdrawn in view of current claim amendment and Applicant’s arguments (response pages 13-14) that the combination of Galvez and Jin teaches away from the instant claims because (1) Galvez does not disclose or suggest hydrothermal pretreatment at 
Claims 23-27, 30-44 and 46 are free from prior art of record. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 23-27, 30-44 and 46 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of US 10,260,081 (Singh et al).
Although the claims at issue are not identical, they are not patentably distinct from each other because they are both directed to the similar methods for generating sugars from lignocellulose biomass involving same steps of:
a) pretreatments including hydrothermal pretreatment at the same temperatures 150°C - 210°C (pending claim 23 and issued claim 1) and at the same acidic pH range (issued claim 1 and pending claim 43) and including high shear/milling agitation with the same device providing gap setting between rotor and stator 0-1-2.2 mm (pending claim 1 and issued claim 13) to produce biomass particles with same size 2-200 microns (pending claim 30 and issued claim 5);
b) same enzymatic treatment producing liquid and solid streams (pending claims 23 and issued claim 1);

(d) incubating solids to produce additional sugars (pending claim 23 and issued claim 1);
(e) fermenting sugars into ethanol (issued claim 1 and pending claim 41). 
Accordingly, the claimed processes in the issued patent and in the present application are obvious variants.
Therefore, the inventions as claimed are co-extensive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Vera Afremova
March 10, 2022
/VERA AFREMOVA/           Primary Examiner, Art Unit 1653